Per Curiam.

In this cause, a demurrer was interposed to the bill, which, by stipulation of parties, was heard in vacation. The demurrer was sustained, and the complainants failing to plead over, a decree dismissing the bill was entered up in vacation. This was error. In vacation, under the old system of practice, the judge had no authority to render the decree. The court alone had power to hear and determine the issue raised by the demurrer. To hold' that the decree is valid would be to assert that parties may *112confer j urisdiction by consent, which cannot be admitted. Filley v. Cody, ante, p. 109.
The decree is reversed and the cause remanded for further proceedings.

Reversed.